United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3580
                                   ___________

                                        *
United States of America,               *
                                        *
             Plaintiff – Appellee,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Carlos Gutierrez-Hernandez, also        *
known as Carlos Hernandez, also         * [UNPUBLISHED]
known as Rafael Saucedo,                *
                                        *
            Defendant – Appellant.      *
                                   ___________

                             Submitted: May 10, 2010
                                Filed: May 24, 2010
                                 ___________

Before RILEY, Chief Judge, JOHN R. GIBSON and MURPHY, Circuit Judges.
                              ___________

PER CURIAM.

      Carlos Gutierrez-Hernandez pled guilty to one count of conspiracy to distribute
marijuana in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(vii) and 846, and one
count of possession with intent to distribute marijuana in violation of 21 U.S.C. § §
841(a)(1) and 841(b)(1)(C). The district court1 sentenced him to the statutory


      1
        The Honorable Harold Vietor, United States District Judge for the Southern
District of Iowa.
minimum, sixty months imprisonment on each count to be served concurrently, and
four years of supervised release. Gutierrez-Hernandez appeals the district court's
conclusion that he was not entitled to safety valve relief pursuant to 18 U.S.C. §
3553(f)(5) and U.S.S.G. § 5C1.2. We affirm.

       Gutierrez-Hernandez had the burden of establishing his eligibility for a safety
valve sentencing reduction. United States v. Soto, 448 F.3d 993, 995 (8th Cir. 2006).
The safety valve provision enables a district court to impose a sentence within the
guideline range without regard to the statutory minimum if, among other conditions,
"no later than the time of the sentencing hearing, the defendant has truthfully provided
to the Government all information and evidence the defendant has concerning the
offense[.]" U.S.S.G. § 5C1.2(a)(5).

       We review the district court's findings "as to the completeness and truthfulness
of a defendant's safety-valve proffer" for clear error. United States v. Bolanos, 409
F.3d 1045, 1047 (8th Cir. 2005). Record evidence showed that Gutierrez-Hernandez
did not disclose "all information and evidence" in his possession. To the contrary, he
made inconsistent and incomplete statements to investigating officers. At his
sentencing hearing, defense counsel acknowledged that Gutierrez-Hernandez's
admissions during his interview on the day of his arrest were not "complete or
comprehensive in any way," and that he did not "fully [tell] the truth" in his
subsequent proffer interview. Gutierrez-Hernandez points to his plea hearing, where
he answered "yeah" to the magistrate judge's questions confirming his commission of
certain criminal acts that provided a factual basis for his plea. Even taking into
account these statements, however, record evidence indicated that Gutierrez-
Hernandez knew more about at least two coconspirators than he admitted. "[L]imited
admissions" do not qualify Gutierrez-Hernandez for safety valve relief. United States
v. Alvarado-Rivera, 412 F.3d 942, 948 (8th Cir. 2005) (en banc).

      Accordingly, we affirm the judgment of the district court.
                    ____________________________


                                          -2-